Case 1:20-cv-00608-KD-MU Document 10 Filed 03/16/21 Page 1 of 1             PageID #: 41




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


TINA J. CARSON,                            :

       Plaintiff,                          :

vs.                                        :       Civil Action No. 20-0608-KD-MU

HAND ARENDALL, LLC, et al.,                :

       Defendants.

                                        JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that this action is DISMISSED without prejudice, prior to

service of process, for lack of subject-matter jurisdiction.

       Done this the 16th day of March 2021.



                                           s/Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                               1
